Citation Nr: 0012226	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

                       
THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
April 1976.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above issue.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998.

2.  The immediate cause of the veteran's death was 
hemorrhagic shock due to, or as a consequence of, bleeding 
ulcer due to, or as a consequence of, undiagnosed liver 
disease. 

3.  Prior to his death, the veteran was service-connected for 
residuals of gunshot wound to the left tibia with loss of 
motion of the left ankle, evaluated as 20 percent disabling; 
osteomyelitis of the left tibia, evaluated as 10 percent 
disabling; tender scars on the left lower leg, evaluated as 
10 percent disabling; residuals of gunshot wound to the right 
lower leg and ankle, evaluated as zero percent disabling; and 
malaria, evaluated as zero percent disabling.

4.  There is no medical evidence showing that the hemorrhagic 
shock that caused the veteran's death, or the bleeding ulcer 
or liver disease that contributed to his death, developed 
during service or was in any manner related to his military 
service.

5.  There is no medical evidence showing that any of the 
veteran's service-connected disorders caused or aggravated 
the hemorrhagic shock that caused his death or the ulcer or 
liver disease that contributed to his death, nor that any 
service-connected condition caused or contributed 
substantially or materially to cause the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Establishing 
direct service connection for a disability that was not 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The veteran died on March [redacted], 1998.  The immediate 
cause of his death was hemorrhagic shock due to, or as a 
consequence of, bleeding ulcer due to, or as a consequence of, 
undiagnosed liver disease.  Prior to his death, the veteran 
was service-connected for residuals of gunshot wound to the 
left tibia with loss of motion of the left ankle, evaluated 
as 20 percent disabling; osteomyelitis of the left tibia, 
evaluated as 10 percent disabling; tender scars on the left 
lower leg, evaluated as 10 percent disabling; residuals of 
gunshot wound to the right lower leg and ankle, evaluated as 
zero percent disabling; and malaria, evaluated as zero 
percent disabling.  The appellant argues that service 
connection is warranted for the veteran's cause of death 
either (a) because he should have been service-connected for 
the ulcers that contributed to his death or (b) because his 
service-connected malaria caused the liver disease that 
contributed to his death. 

There is no medical evidence of record that renders plausible 
a claim for direct service connection on the theory that the 
veteran's hemorrhagic shock or his ulcer or liver disease 
developed during his military service.  His service medical 
records showed no treatment for a liver condition or any 
hemorrhages.  While the veteran did seek treatment in May 
1973 for abdominal pain, the examiner's impression was 
indigestion versus peptic ulcer disease, and the presence of 
an ulcer disorder was not confirmed.  The veteran denied 
having any stomach trouble upon his retirement examination in 
1976 and he had no complaints of any problems with his liver 
or stomach during VA physical examinations conducted in 1978.

The first evidence of record showing the presence of the 
veteran's ulcer and liver disorders, and the resulting 
hemorrhaging, was upon his death, more than 20 years after 
his retirement from service.  The record lacks evidence of a 
nexus, or link, between any diagnosed ulcer or liver disease 
and the veteran's active service.  There are no medical 
opinions of record relating the veteran's hemorrhagic shock 
or his ulcer or liver disease to any event in service.  

The appellant also argues that the veteran should have been 
service connected for the liver disorder that contributed to 
his death as secondary to his service-connected malaria.  
However, there is no medical evidence of record rendering 
such a claim for secondary service connection plausible.  At 
no time has a medical professional indicated that there is a 
possible relationship between the veteran's malaria and the 
subsequent development of a liver disorder.  The service 
medical records showed that blood smears were negative for 
malaria when the veteran was discharged from hospitalization 
for this condition in November 1967.  There is no subsequent 
evidence, either during or after service, showing any 
complications from the malaria, including the development of 
liver disease.  

The Board is cognizant of the appellant's contentions.  
However, she is not competent to render opinions as to the 
cause of the veteran's death.  There is no indication that 
she possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
statements regarding the cause of the veteran's death are 
insufficient to establish a well-grounded claim for service 
connection for ulcer or liver disease, or the cause of the 
veteran's death, on either a direct or secondary basis.  
Therefore, her claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's hemorrhaging or ulcer or liver disease is (a) 
connected to any disease or injury during service, or (b) was 
caused or aggravated by any of the service-connected 
condition; or (2) that the veteran's cause of death was due 
to any of his service-connected conditions.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

